DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive.
On pages 6-7 regarding 103 rejections to claim 22, Applicant argues the amended claims recite that the electronic display shows a pattern “including a bar” which changes color along a color gradient , whereas Seale teaches only a moving trace. 
The Examiner respectfully refers to the rejection below regarding newly amended claims.
On pages 8-9 regarding 103 rejections to claim 26, Applicant argues the claim has been amended to describe that the tip pressure sensor of each finger cot has a circular sensor array which is configured to measure “additional tactile information than the pad sensor”. Applicant argues support for this is in [0038] which states that the tip and pad sensors can be the same or different, and either can include multiple sensor elements arranged in a circular array which yield information relating to texture, hardness, softness, etc. Applicant argues that Kaiser’s sensor array wouldn’t be capable of working with a prosthetic device that doesn’t have bioelectric impedance characteristics, and if it were actually positioned on the finger of the prosthesis of Lundborg (which there isn’t any reason to do), the combination wouldn’t teach the external sensor array measuring “additional tactile information not measured by the other sensors” of Lundborg. 
The Examiner respectfully refers to the rejection below regarding newly amended claims, but notes that Kaiser has been provided only to teach that sensor arrays of circular shape are known. In other words, Kaiser provides evidence of obviousness for a change of shape as opposed to a change/switch in sensors as Applicant appears to be arguing. This is accordingly unpersuasive. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg et al. (US 20100131101 A1) hereinafter known as Engeberg in view of Lundborg (US 20090048539 A1), further in view of Alig et al. (US 20150315765 A1) hereinafter known as Alig and further in view of Kikuo (US 5010774 A).
Regarding claim 22 Engeberg discloses a method for adapting a prosthetic device of a user to provide non-tactile sensory cues representing tactile properties of an object manipulated by the prosthetic device ([0020] force feedback (e.g. pressure an object applies against the hand)), the method comprising: 
connecting a plurality of sensors ([0024] position sensor, strain gauges) to the prosthetic device, the plurality of sensors configured to detect tactile information of the object manipulated by the prosthetic device ([0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information; 
applying the sensor output to processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
applying the non-tactile output of the processing circuitry to a non-tactile feedback generator, the non-tactile feedback generator configured to generate a non-tactile visual feedback for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]),; and 
at least one of the plurality of sensors is configured to measure pressure of the object against the one of the sensors among the tactile information ([0024], abstract); 
but is silent with regards to the sensors being detachably connected to the prosthetic device, 
the feedback generator being at a separate anatomical location than the plurality of sensors, and 
the electronic display displaying a pattern including a bar that changes color along a color gradient and which moves around across the electronics display to occupy a different portion of the electronic display in response to the detected pressure so that the pattern including the bar moves in a first direction on the display in response to an increase in pressure and a second direction opposite the first in response to a decrease in pressure.
However, regarding claim 22, Lundborg teaches that it is known to include sensory feedback sensors for disabled users that are detachably connected to a prosthetic device ([0048], [0043]),
and further wherein a feedback generator is located at a separate anatomical location than the plurality of sensors (Figure 1; [0019] shows the display 5 located separately from the sensors 2 on the glove, at two distinct anatomical locations),
wherein the sensors measure pressure ([0034]).  Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors located within a glove which is detachably connected to a prosthetic, and to have the display be located at a different anatomical location from the sensors, such as are taught by Lundborg. For the former, this is obvious so as to keep the less complicated sensors separate from the more complicated prosthetic limb as a whole, which might require servicing more often. Further, such a configuration could allow for cleaning of the sensors without risk to the circuitry of the prosthetic arm. As for the later, this is obvious because the location of the feedback generator should be optimized for every person using the prosthetic device: the ability to move the location of the feedback generator allows for customization of the prosthesis, and thus would enable a user to have optimum comfort and convenience when using the limb.
Further, regarding claim 22 Alig teaches wherein an electronic display displays a pattern including a bar that changes color, and which moves around across the electronics display to occupy a different portion of the display in response to detected pressure so that be pattern including the bar moves in a first direction on the screen to indicate an increase in pressure and in a second direction opposite the first in response to a decrease in pressure ([0027] pressure is displayed as an illuminated bar 68 which can grow in length, illuminate to a different intensity, and/or illuminate in different colors). Engeberg and Alig solve the same problem, notably utilizing a visual display to notify a human of changes in pressure. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Engeberg Lundborg Combination by utilizing any method of display to notify the user of a change in pressure, including that which is taught by Alig, since this amounts to nothing more than the use of a known technique being applied to the device of Engeberg (see MPEP 2143(I)(D)). 
Further, regarding claim 22 Kikuo teaches that color gradient can signify force intensity as an alternative to gradient brightness.  Engeberg and Kikuo are involved in the same field of endeavor, namely force sensing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Alig Combination by having the display show a real-time color gradient as opposed to bicolor intensity (taught by Engeberg) or a simple change in color (taught by Alig), such as is taught by Kikuo as a well-understood alternative in the art: MPEP 2143 indicates that simple substitution of one known element for another which yields predictable results can support a conclusion of obviousness.

Claims 26, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg as is applied above, further in view of Lundborg (US 20020082710 A1), hereinafter known as Lundborg ‘710, Lundborg as is applied above, further in view of Roe et al (US 20020156654 A1) hereinafter known as Roe, and further in view of Kaiser et al. (US 20120190989 A1) hereinafter known as Kaiser.
Regarding claim 26 Engeberg discloses a system for providing non-tactile sensory cues representing tactile properties of an object manipulated by a prosthetic device of a user (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Engeberg discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0020] force feedback (e.g. pressure an object applies against the hand)), comprising:
a plurality of finger cots (Merriam-Webster defines a “cot” as a “cover, sheath”. A glove, such as is discussed in [0023] is understood to be a cot configured to be detachably connected to a plurality of fingers of the prosthetic device (This is stated as an intended use of the finger cots. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Engeberg was considered capable of performing the cited intended use. In this case, a glove includes a plurality of fingers, which are capable of coming off of a hand with fingers) and a sensor attached thereto ([0024] Hall-effect, strain gauges) being configured to detect tactile information of the object contacted by the prosthetic device (This is also stated as a “functional limitation” (see explanation above). See also [0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information (this is also stated as a “functional limitation” of the sensor (see explanation above). See also [0034] the sensor inherently has an output representing the information to send to the signal modulator which processes the signal); 
processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output and a non-tactile feedback generator configured to generate non-tactile visual feedback in response to the non-tactile output of the processing circuitry for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024] The circuitry and generator are understood to be capable of these functional limitations as claimed (see explanation above regarding functional limitations)), 
wherein the cot is configured to cover an entirety of a fingertip of the prosthetic device ([0023] a glove is understood to cover a fingertip),
and the sensors being configured to measure the at least one property in different directions (This is stated as a functional limitation of the sensors (see explanation above). Additionally, the Examiner respectfully notes that a sensor which is present on the prosthetic hand does not simply stop working if the user moves the hand. In this way, the ability of the sensors to measure a property while the sensors are facing in different directions is considered inherent, based on the disclosure of Engeberg who indicates their hand moves); 
but is silent with regards to the plurality of finger cots being individual, which are detachably connected to a plurality of fingers of the prosthetic device separately from one another and the feedback generator,
there being both a tip and pad sensor,
wherein at least one of the tip or pad sensor is configured to measure texture, hardness, softness, or phase of the object,
and the tip sensor comprising a circular sensor array that is configured to measure additional tactile information than the pad sensor.
However, regarding claim 26 Lundborg ‘710 teaches a feedback generator system wherein sensors are capable of measuring texture of an object ([0021]). 
Engeberg and Lundborg ‘710 are involved in the same field of endeavor, namely systems for providing feedback regarding grasping with an artificial limb. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors measure and provide user feedback regarding any number of object properties, including those taught by Lundborg ‘710 in order to provide the user with a better understanding of the object being grasped and thereby better mimic the functions of a normal hand.
Further, regarding claim 26 Lundborg teaches that it is known to include sensory feedback sensors for disabled users in both a tip and a pad of a finger (Figure 1 item 2 shows a sensor located at the fingertip of the prosthetic, as well as what could be termed a finger “pad”.) that are separately removable as compared to the feedback generator ([0050] a circular strip is used to individually attach sensors, with a wireless connection to display 5; Further, Figure 1 item 5 shows the display being located remotely from the sensors (at a different anatomical location), is discussed as being applied on a casing, distinct both from (and accordingly being seperably removable from) the circular strap with the sensors and from the prosthesis itself ([0052])), and wherein the tip sensor is configured to measure additional tactile information than the pad sensor (This is stated as a “functional limitation” of the tip sensor as compared to the pad sensor (see explanation above). Since paragraph [0050] states that the tip and/or pad sensor can be pressure sensors, vibrotacile sensors, temperature sensors, tension sensors, any combination thereof, can be one sensor or a plurality of sensors, piezoelectrics, and can be multi-sensor, what the sensor actually measures depends entirely upon how the sensor(s) are programmed and what the user desires. Since this depends on a method of use rather than a change in structure, the tip sensor of Lundbord is understood capable of meeting the limitation of the claim of measuring additional information than the pad sensor, if desired.).
Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Combination to modify the gloves so they have both tip and pad sensors, since Lundborg teaches the sensors should be secured in any way required depending on the intensity of the sensory feedback desired, the anatomy of the patient, and the size of the sensors ([0050]). In this case, the inclusion of a sensor on any part of the hand which normally touches an obvious would be considered obvious, since feedback should be given regardless of the location an object touches the prosthetic device. Additionally, the configuration in which the sensors are removable from a feedback generator (display) is obvious in order to allow for the sensors to be replaced or serviced without having to risk contact with or damage to the display. 
Further, regarding claim 26 Roe teaches a system for measuring information from a user which includes a sensor embedded in a finger cot ([0025]) which is separately removable from a hand from other finger cots (understood to be inherent).  Engeberg and Roe are involved in the same field of endeavor, namely methods of providing data information to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Combination so that the sensors incorporated into gloves (as is taught by Engeberg) are instead incorporated into finger cots such as is taught by Roe, since this is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). The Examiner notes that the resulting Engeberg Lundborg ‘710 Lundborg Roe Combination results in the multiple fingers of the gloves with sensors being replaced by multiple, individual cots (which are of course separably removable from the fingers or feedback generator of the device). 
Further, regarding claim 26 Kaiser teaches that sensors come in the form of sensor arrays (Abstract), those arrays being capable of being circular in shape with a plurality of sensor elements arranged in a circular configuration (Figure 6). Engeberg and Kaiser are involved in the same field of endeavor, namely the monitoring of data with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Roe Combination for the sensors of the Combination to be circular sensor arrays such as is taught by Kaiser since this is a simple substitution of a known element for another to obtain predictable results (MPEP 2143 (I)(B)). 
Regarding claim 28 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses color to signify the tactile information ([0030]).
Regarding claim 29 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 28 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses at least one change in color to signify the tactile information ([0030]).
Regarding claim 30 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry comprises a memory to store the tactile information ([0056]).
Regarding claim 32 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the sensors being of different types ([0024] the sensors include both strain gauges as well as position sensors).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/29/22
6rce